Citation Nr: 0015471	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-24 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease, asthma and 
pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from April 1943 to March 1946.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1993 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The case was 
remanded to the RO for further development by the Board in 
July 1996.  The requested development was accomplished and 
the RO continued the denial of the veteran's claim; the case 
is now ready for appellate consideration by the Board.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  Service medical records show evidence of pneumonia in 
service and recent medical opinions of VA medical examiners 
confirm pneumonia in service.

3.  The veteran has post-service evidence of medical 
treatment for a chronic lung condition since at least the 
1970's, with current diagnosis of chronic obstructive 
pulmonary disease (COPD).

4.  The medical evidence is in equipoise as to whether the 
veteran's chronic lung disorder, currently diagnosed as 
severe COPD, is etiologically related to the veteran's 
service.  



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
a chronic lung disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In December 1992, the veteran submitted a claim for 
entitlement for a chronic lung condition, currently diagnosed 
as COPD.  The RO denied his claim by rating decision dated 
March 1993, and the veteran has appealed this issue to the 
Board.  In support of his claim the veteran has submitted two 
medical opinions of private physicians.  

The first, dated November 1992, from John G. Kolettis, M.D., 
indicated that the veteran was under his care in the late 
1970's for problems with his asthma "...which originated back 
in the 1940's in the service in Fort Lewis, Washington.  
Currently, he is still under care for this long going 
condition which was diagnosed as Chronic Obstructed Pulmonary 
Disease."  There is no indication of record that Dr. 
Kolettis reviewed any of the veteran's medical history prior 
to making this statement.  The Board notes that later 
attempts to obtain elaboration on this November 1992 
statement and/or additional medical treatment records were 
unsuccessful.

The second, dated April 1999, from Ashwani Kumar, M.D., 
indicated that the veteran currently had COPD from a 
condition which he had in service.  Dr. Kumar attached copies 
of a recent VA chest x-ray report as well as recent private 
medical report of pulmonary function test (PFT), dated March 
1998.

As noted above, the Board remanded this case for further 
development in July 1996, to include a VA examination to 
determine the nature and extent of the veteran's lung 
disorder.  Additionally, the examiner was specifically 
requested to review the claims folder, to include the 
veteran's service medical records and the opinion of Dr. 
Kolettis, and to render "an opinion as to the degree of 
probability, if any, that any lung disorder currently 
present, to specifically include the veteran's asthma and 
[COPD] , is etiologically related to the pneumonia contracted 
by the veteran during service, or any other incident during 
the veteran's period of service."  The examiner was also 
directed to provide a complete rationale for all opinions 
expressed.

Report of subsequent VA pulmonary examination conducted in 
March 1998, noted current diagnosis of severe COPD 
clinically.  The examiner also opined that "[h]is COPD is 
likely from extensive smoking - unrelated to a pneumonia 
during his service."  However, the examiner did not 
specifically address the questions put forth in the Board's 
Remand, and failed to include any rationale to support the 
expressed opinion.  In June 1998, the RO submitted a request 
for an additional VA pulmonary examination to comply with the 
directives of the Board's July 1996 Remand.  

A VA examination report dated July 1999, indicated that the 
examiner, Dr. Ricaurte, a pulmonary specialist, had carefully 
reviewed the veteran's claims folder, military records, 
service records, Board's remand, as well as the opinions of 
Dr. Kolettis.  The veteran's history of cigarette smoking was 
noted.  Pulmonary examination revealed poor aeration, with 
rare forced expiratory wheezing.  Chest x-ray of March 1999 
showed tortuous aorta, severe emphysema of the lungs with 
fibrotic changes and calcified granulomas, mainly in the 
hilar areas.  The diagnosis was severe corticosteroid 
dependent, chronic obstructive pulmonary disease.  Dr. 
Ricaurte also provided the following opinion:  

After carefully reviewing the C-file, 
military records, service records, BVA 
REMAND and the opinion of Dr. John G. 
Kolettis, it is my opinion that it is 
more likely than not that the veteran's 
lung disorder currently present is 
etiologically related to the pneumonia 
contracted by the veteran during service, 
or any other incident during the 
veteran's period of service.  Severe 
pneumonia can permanently alter the 
structure of the lung, resulting in 
subsequent pulmonary disease later in 
life.

In January 2000, Dr. Ricaurte submitted handwritten responses 
to further questions presented by the RO.  Dr. Ricaurte 
indicated that the service medical records (SMRs) showed 
diagnoses of acute nasopharyngitis and pneumonia; however, 
the SMRs were not complete enough to determine resolution vs. 
chronicity of pneumonia.  

A typed response was also received in January 2000, from 
Lewis R. Coulson, M.D., Chief of the Compensation and Pension 
examination section of the VA Medical Center (VAMC).  Dr. 
Coulson indicated that Dr. Ricaurte, a pulmonary specialist, 
had carefully followed the BVA Remand requests and provided a 
complete response thereto.  Dr. Ricaurte had performed a 
complete medical examination, to include a thorough review of 
the veteran's history and a physical examination.  Based on 
her review of the veteran's medical history and findings of 
examination, Dr. Ricaurte had provided a medical opinion, 
with medical rationale therefore, as to the probable etiology 
of the current COPD.

Thereafter, in February 2000, the RO continued the denial of 
the veteran's claim.  

The Board finds, based on the evidence of record in this case 
as well as the applicable law and regulations, that service 
connection is warranted for a chronic lung disorder.  VA 
regulations provide that when after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the veteran.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  38 C.F.R. § 3.102 (1999).  

The Board essentially agrees with the analysis of the RO as 
to the probative value of the two private medical opinions.  
With regard to the medical opinions of Dr.'s Kolettis and 
Kumar, these are not competent evidence as to the etiology of 
the veteran's current lung disorder due to the physicians' 
apparent failure to review the veteran's medical history as 
well as to provide any rationale for either opinion.  
However, the Board finds that the two VA medical opinions 
dated in March 1998 and July 1999, based on the veteran's 
medical history and physical examination, must be given due 
consideration in determining this issue.  

Both physicians concluded that the veteran suffered from 
pneumonia during service.  It appears that the RO in 
discounting this diagnosis, relied on its own medical 
knowledge which is legally impermissible.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The March 1998, examiner 
opined that "[h]is COPD is likely from extensive smoking - 
unrelated to a pneumonia during his service."  In contrast, 
the July 1999 reviewer opined that it is more likely than not 
that the veteran's lung disorder currently present is 
etiologically related to the pneumonia contracted by the 
veteran during service, or any other incident during the 
veteran's period of service.  After careful review of both 
these medical opinions, the Board concludes that the medical 
evidence as to the issue on appeal is in relative equipoise.  
Consequently, the doctrine of reasonable doubt applies and 
the veteran's claim for service connection for a chronic lung 
disorder is granted.


ORDER

Service connection for a chronic lung disorder is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


